Case: 5:18-cv-00658-JMH-MAS Doc #: 89 Filed: 08/16/21 Page: 1 of 12 - Page ID#: 781



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                       CENTRAL DIVISION at LEXINGTON

                                         )
  LAURA N. WOODS,                        )
                                         )
        Plaintiff,                       )
                                         )               Civil Case No.
  v.                                     )               5:18-cv-658-JMH
                                         )
  THE STANDARD FIRE INSURANCE            )             MEMORANDUM OPINION
  COMPANY,                               )                  AND ORDER
                                         )
        Defendant.                       )
                                         )

                              **   **   **   **   **

        This matter is before the Court on Defendant The Standard

 Fire    Insurance     Company’s     (“Standard        Fire”)   Objections    to

 Magistrate Judge Stinnett’s Memorandum Opinion and Order [DE 72].

 The Court referred this matter to the Magistrate Judge for ruling

 on discovery disputes pursuant to 28 U.S.C. § 636(b)(1)(A). [DE 22

 at 1]. Standard Fire objects to the Magistrate Judge’s Memorandum

 Opinion and Order [DE 72], which denied Standard Fire’s motions

 for a protective order [DE 48] and for an order to amend/correct

 the Magistrate Judge’s provisional order [DE 49]. The Magistrate

 Judge’s ruling ultimately permits Plaintiff Laura Woods (“Woods”)

 to take the deposition of Enante Darout (“Darout”), in-house

 counsel for Standard Fire’s parent company. [DE 63 at 9]. Standard

 Fire argues the Magistrate Judge erred in concluding that (1) no

 other means exist to obtain the information Woods seeks, and (2)
Case: 5:18-cv-00658-JMH-MAS Doc #: 89 Filed: 08/16/21 Page: 2 of 12 - Page ID#: 782



 that   Darout’s      deposition   would         not   pose   an   undue   burden    for

 Standard Fire. [Id. at 4-8]. For the reasons that follow, Standard

 Fire’s objection will be overruled.

                                   I. BACKGROUND

        The Court set forth many of the facts of this case in its

 August 14, 2019, Memorandum Opinion and Order [DE 15], so it will

 not    reiterate     those    facts    in   detail      here.     Standard    Fire,   a

 Connecticut company, issued an automobile insurance policy to

 Plaintiff Laura Woods’s father, a Connecticut resident. [DE 72 at

 2].    Woods   was    seriously       injured     while      driving    her   father’s

 automobile in Kentucky, and she asserted an underinsured motorist

 (“UIM”) claim against Standard Fire. [Id.].

        Woods demanded the UIM coverage policy limit of $100,000 to

 resolve her claim. [Id.]. After reviewing the claim, Standard Fire

 made a settlement offer of $39,000, a sum reflecting offsets and

 credits to UIM coverage under Connecticut law. [Id.]. Woods’s

 lawyers then sent correspondence to Standard Fire stating their

 position that Kentucky law governed the UIM claim, and, as a

 result, no offsets or credits should apply. [Id.]

        Standard      Fire’s   claims     adjuster,        Matthew      Parsons,    then

 requested a coverage opinion from in-house counsel, Darout. 1 [Id.

 at 3]. On November 28, 2018, Darout provided Parsons with a


 1 Darout is in-house counsel for Traveler’s Insurance, Standard Fire’s
 parent company.
                                             2
Case: 5:18-cv-00658-JMH-MAS Doc #: 89 Filed: 08/16/21 Page: 3 of 12 - Page ID#: 783



 coverage    opinion    stating     her    conclusion    that   Connecticut     law

 should govern the claim. [Id.]. After Parsons received the coverage

 opinion, Standard Fire applied Connecticut law and, accordingly,

 applied the offsets and credits to Woods’s UIM claim. [Id.].

        Woods filed suit for breach of contract (Counts I and II),

 violation of the Kentucky Vehicle Reparations Act (Count III),

 common law bad faith (Count IV), and violation of the Unfair Claims

 Settlement Practices Act (Count V). [DE              1-2 at 3-12]. The Court

 granted partial summary judgment in favor of Woods on Counts I and

 II (the “contractual claims”) and lifted the stay on discovery on

 Counts III through V (the “bad faith claims” or “extracontractual

 claims”). [DE 15; DE 17].

        Woods sought to depose Darout regarding her coverage opinion,

 and Standard Fire objected. [DE 47; DE 48]. The parties held a

 telephone     conference    with    the    Magistrate    Judge,   who   promptly

 issued a provisional order allowing the deposition to proceed. [DE

 46]. Standard Fire then filed a motion for a protective order to

 preclude Darout’s deposition [DE 48] and a motion to amend/correct

 the Magistrate Judge’s provisional order [DE 49].

        The Magistrate Judge denied the motions by Memorandum Opinion

 and Order, allowing the Darout deposition to proceed. [DE 63]. In

 agreement with Standard Fire, the Magistrate Judge determined that

 the test set forth in Shelton v. American Motors Corp., 805 F.2d

 1323   (8th   Cir.    1986),   and   adopted    by     the   Sixth   Circuit   in

                                           3
Case: 5:18-cv-00658-JMH-MAS Doc #: 89 Filed: 08/16/21 Page: 4 of 12 - Page ID#: 784



 Nationwide Mut. Ins. Co. v. Home Ins. Co., 278 F.3d 621, 628 (6th

 Cir. 2002), applied to the issue of whether Woods was entitled to

 take Darout’s deposition. [DE 63 at 3-4]. Under the Shelton test,

 a party may depose opposing counsel if it shows “that (1) no other

 means exist to obtain the information[]; (2) the information sought

 is relevant and nonprivileged; and (3) the information is crucial

 to the preparation of the case.” Nationwide, 278 F.3d at 621

 (citing Shelton, 805 F.2d at 1327). Analyzing each requirement,

 the Magistrate Judge concluded that Woods was entitled to take

 Darout’s deposition. [DE 63 at 4-9].

        Standard Fire has now filed an Objection [DE 72] to the

 Magistrate Judge’s Memorandum Opinion and Order [DE 63]. And Woods

 has responded. [DE 83]. Standard Fire agrees with the Magistrate

 Judge’s use of the Shelton test in considering whether Woods is

 entitled to take Darout’s deposition, but it disagrees with the

 Magistrate      Judge’s   application        of    that   test.     Specifically,

 Standard Fire argues the Magistrate Judge erred in concluding that

 (1) no other means exist to obtain the desired information and (2)

 that   Darout’s    deposition    would       not   pose   an    undue    burden   for

 Standard Fire under the circumstances. The Court subsequently

 stayed    the   enforcement     of   the     Magistrate        Judge’s   Memorandum

 Opinion and Order while it considered Standard Fire’s objection

 and continued generally all deadlines in this matter. [DE 80].



                                          4
Case: 5:18-cv-00658-JMH-MAS Doc #: 89 Filed: 08/16/21 Page: 5 of 12 - Page ID#: 785



                             II. STANDARD OF REVIEW

       Pursuant to Federal Rule of Civil Procedure 72(a), a party

 may file objections to a magistrate judge’s order. The district

 judge must then consider timely objections and may “modify or set

 aside any part of the order that is clearly erroneous or is

 contrary to law.” Fed. R. Civ. P. 72(a); see also 28 U.S.C. §

 636(b)(1)(A) (setting out same standard of review).

       The Court reviews the magistrate judge’s factual finding

 under the “clearly erroneous” standard, and it reviews the legal

 conclusions under the “contrary to law” standard. South Fifth

 Towers, LLC v Aspen Insurance Uk, Ltd, No. 2:15-cv-151-CRS, 2016

 WL 6594082, at *3 (W.D. Ky. Nov. 4, 2016) (citing Haworth, Inc. v.

 Herman Miller, Inc., 162 F.R.D. 289, 291 (W.D. Mich. 1995)). A

 finding is clearly erroneous when the district court is left with

 “a definite and firm conviction that a mistake has been committed.”

 Heights Community Congress v. Hilltop Realty, Inc., 114 F.d2d 135,

 140 (6th Cir. 1985). This standard grants considerable deference

 to the magistrate judge’s determinations. In re Search Warrants

 Issued Aug. 29, 1994, 889 F. Supp. 296, 298 (S.D. Ohio 1995)

       Conversely,     under    the   “contrary    to   law”    standard,    the

 district     court   “may     overturn   any   conclusions     of   law    which

 contradict or ignore applicable precepts of law, as found in the

 Constitution, statutes, or case precedent. Thus, this Court must

 exercise its independent judgment with respect to a Magistrate

                                          5
Case: 5:18-cv-00658-JMH-MAS Doc #: 89 Filed: 08/16/21 Page: 6 of 12 - Page ID#: 786



 Judge’s legal conclusions.” Gandee v. Glaser, 785 F. Supp. 684,

 686 (S.D. Ohio 1992)).

                                 III. DISCUSSION

       As stated, Standard Fire agrees with the Magistrate Judge’s

 use of the Shelton test in considering whether Woods is entitled

 to take Darout’s deposition. In its objection, however, Standard

 Fire argues the Magistrate Judge erred in concluding (1) that no

 other means exist to obtain the desired information and (2) that

 Darout’s deposition would not pose an undue burden for Standard

 Fire under the circumstances. The Court will address each in turn.

       A. Whether No Other Means Exist to Obtain the Information
       Woods Seeks

       The Magistrate Judge’s conclusion on the first Shelton prong

 was neither clearly erroneous nor contrary to law. The Magistrate

 Judge    determined    that    no   other    means   existed    to   obtain   the

 information Woods seeks in deposing Darout, which, in essence, is

 “how and why Darout crafted the opinion in the first place.” [DE

 63 at 5]. The Magistrate Judge reasoned that those documents or

 answers to written discovery will not answer these questions, as

 they do not test a deponent’s credibility as a witness, and they

 do not allow real-time answers and follow-up. [Id.]. The Magistrate

 Judge    also   rejected      Standard   Fire’s      argument   that   Darout’s

 deposition is unnecessary because Parsons, the claims adjuster,

 made the decision to apply the offsets and credits to Woods’s


                                          6
Case: 5:18-cv-00658-JMH-MAS Doc #: 89 Filed: 08/16/21 Page: 7 of 12 - Page ID#: 787



 claim. [Id. at 6]. While Parsonss may have discoverable information

 about his claim decision, the Magistrate Judge noted that Parsons

 cannot answer the relevant question to which Woods seeks an answer:

 why did Darout write what she wrote in her coverage opinion? [Id.].

       Standard Fire disagrees that Darout’s reasons and motivations

 for writing what she wrote in her coverage opinion cannot be

 uncovered through targeted interrogatories, document requests, and

 requests    for    admission.      [DE    72   at     5].    And    it   argues    that

 credibility assessments are not relevant to the analysis. [Id.].

       The Court agrees with the Magistrate Judge’s conclusion that

 deposing Darout is necessary to obtain information regarding her

 reasoning for her conclusions in the coverage opinion. While

 targeted interrogatories may yield information about what facts

 and which sources of law Darout considered in forming her

 opinion, it would be extremely difficult to obtain from these

 sources an explanation of why specific facts and sources of law

 led Darout to the conclusions in her coverage opinion. It would

 also be difficult to discern how much weight Darout placed on

 various facts or sources of law in coming to her conclusions. And,

 further,     Darout    is    the   best    and      only     available    source     of

 information regarding why she arrived at the conclusions in her

 coverage opinion. As Woods initially argued, [see DE 52 at 8-9],

 documents    and     written   answers     are      simply    not    a   satisfactory

 substitute     for    oral     examination       of    Darout’s      processes     and

                                           7
Case: 5:18-cv-00658-JMH-MAS Doc #: 89 Filed: 08/16/21 Page: 8 of 12 - Page ID#: 788



 objectives in writing her coverage opinion. The Magistrate Judge

 did not ignore or misapply law in reaching this conclusion. 2

       B. Whether Darout’s Deposition Poses an Undue Burden to
       Standard Fire

       Additionally, Standard Fire objects to the Magistrate Judge’s

 determination      that      a    protective      order     precluding         Darout’s

 deposition is unnecessary because the deposition would not pose an

 undue burden to Standard Fire. [DE 72 at 6-7]. Specifically,

 Standard Fire asserts that the deposition poses an undue burden

 because    of   the   risk       that    Darout   may    inadvertently         disclose

 privileged communications regarding the “live” extracontractual

 claims. [Id.]. Standard Fire argues that it is not enough that it

 can   simply    object    to     questions      that    would    reveal    privileged

 information     regarding        the    extracontractual        claims    at   Darout’s

 deposition because the deposition would still pose a risk that the

 information could be revealed. [Id.]. Standard Fire asserts that

 “[i]t is unclear whether the Magistrate Judge considered the risk

 of inadvertent disclosure of privileged communications as part of

 the undue burden analysis.” [Id. at 7].




 2
   The Magistrate Judge correctly distinguished both Kelling v.
 Bridegstone, 153 F.R.D. 170 (D. Kan. 1994) and Smith-Bunge v.
 Wisconsin Central, No. 15-cv-4383-RHK-LIB, 2017 WL 11463829 (D. Minn
 May 1, 2017), because the advice of counsel was not at issue in either
 of those cases. Likewise, the Court agrees with the Magistrate Judge’s
 decision not to rely on Slater v. Liberty Mut. Inc. Co., No. CIV A.
 98-1711, 1999 WL 46580 (E.D. Pa. 1999).
                                             8
Case: 5:18-cv-00658-JMH-MAS Doc #: 89 Filed: 08/16/21 Page: 9 of 12 - Page ID#: 789



        The Magistrate Judge rejected this argument, reiterating its

 previous discovery ruling’s finding, [see DE 40], that discovery

 at this juncture, including deposition questions of Darout, must

 be   limited    to    Counts     I    and   II   of   the    Complaint—i.e.,      the

 contractual claims that are no longer live. [DE 63 at 7]. And the

 Magistrate Judge again stated that any information Darout may have

 regarding     the    “live”    contractual       claims     is   protected   by   the

 attorney-client privilege. [Id. at 7]. As such, Standard Fire “is

 entitled to object to questions that invade the attorney-client

 communication privilege, such as conversations Darout may have had

 with Standard Fire employees or defense counsel about Woods’s bad

 faith claims.” [Id. at 8]. Accordingly, the Magistrate Judge

 concluded that Darout’s deposition would not pose an undue burden

 to Standard Fire. [Id. at 8-9].

        The Court again agrees with the Magistrate Judge on this

 point. And it disagrees with Standard Fire’s assertion that the

 Magistrate     Judge    failed       to   consider    the   risk   of   inadvertent

 disclosure of privileged information in determining whether the

 deposition would place an undue burden to Standard Fire. While the

 Magistrate Judge did not explicitly state that the limitations in

 place were also sufficient to protect Standard Fire from the risk

 that    the    deposition      would      inadvertently      disclose   privileged

 information, it did not need to be so specific. Its conclusion

 that the limitations in place were sufficient to prevent Darout’s

                                             9
Case: 5:18-cv-00658-JMH-MAS Doc #: 89 Filed: 08/16/21 Page: 10 of 12 - Page ID#: 790



  deposition from placing an undue burden to Standard Fire was

  sufficient. The Magistrate Judge did not ignore or misapply the

  law    in   concluding     that   Darout’s       deposition,       subject    to   the

  limitations that Darout may object to questions that invade the

  attorney-client privilege, would not pose an undue burden to

  Standard Fire. And the Court finds no basis to suggest that the

  Magistrate Judge’s decision on this point was clearly erroneous or

  contrary to law.

         Further, Standard Fire argues that, even if the Magistrate

  Judge   considered       the   risk   of    Darout      inadvertently     disclosing

  privileged information in determining that no undue burden would

  result from denying the protective order, the Magistrate Judge

  still failed to consider in its undue burden analysis the extent

  of    discovery     already    conducted.        [Id.    at   7-8].     Specifically,

  Standard Fire argues that the “significant” nature and extent of

  discovery     already     conducted    in       this    matter    counsels   against

  Darout’s deposition. 3 [Id. at 8].

         Likewise, however, this argument does not provide a basis to

  find that the Magistrate Judge’s decision was clearly erroneous or

  contrary to law. While the nature and extent of the parties’

  discovery     may   be   significant,       as    Standard       Fire   asserts,   the




  3
    Standard Fire cites to Sterne Kessler Goldstein & Fox PLLC v. Eastman
  Kodak Co., 276 F.R.D. 376, 382 (D.D.C. 2011), to support this
  contention.
                                             10
Case: 5:18-cv-00658-JMH-MAS Doc #: 89 Filed: 08/16/21 Page: 11 of 12 - Page ID#: 791



  Magistrate Judge correctly concluded that the information Woods

  seeks to uncover in deposing Darout cannot be obtained from other

  forms of discovery and that Darout is the best and only available

  source of information regarding why she arrived at the conclusions

  in her coverage opinion. Further, the Magistrate Judge correctly

  concluded that the information Woods seeks in deposing Darout is

  critical in proving the second and third elements of Woods’s bad

  faith claim: first, that Standard Fire lacked a reasonable basis

  in law or fact for denying the claim, and, second, that Standard

  Fire knew there was no reasonable basis for denying the claim or

  acted with malice, reckless disregard for Woods’s rights, and/or

  gross negligence. [DE 63 at 8 (citing Wittmer v. Jones, 864 S.W.2d

  885, 890 (Ky. 1993)]. Again, the Magistrate Judge did not ignore

  or   misapply    any   applicable    law    in   concluding   that   Darout’s

  deposition would not pose an undue burden to Standard Fire.

                                   IV. CONCLUSION

        Accordingly,      having     considered     the   Magistrate     Judge’s

  Memorandum Opinion & Order [DE 63], Standard Fire’s Objection [DE

  72], and Woods’s Response to that Objection [DE 83], IT IS ORDERED

  as follows:

        (1) Defendant Standard Fire’s Objection [DE 72] is OVERRULED,

  and the parties are DIRECTED to comply with Magistrate Judge

  Stinnett’s Memorandum Opinion and Order at Docket Entry 63;



                                         11
Case: 5:18-cv-00658-JMH-MAS Doc #: 89 Filed: 08/16/21 Page: 12 of 12 - Page ID#: 792



        (2) The Court’s stay [DE 80] of the enforcement of Magistrate

  Judge Stinnett’s Memorandum Opinion and Order [DE 63] is LIFTED;

  and

        (3) The parties are DIRECTED to file a joint status report

  containing new proposed deadlines for discovery and dispositive

  motions within fourteen (14) days.

        This the 16th day of August, 2021.




                                        12
